El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
Universal Insurance Company (Universal o la asegura-dora) recurre ante este Foro para cuestionar la denegatoria de una Moción de Sentencia Sumaria Parcial declarada por el Tribunal de Primera Instancia, determinación que el Tribunal de Apelaciones declinó examinar. En su moción, Universal planteó la falta de cubierta para los hechos aducidos en una demanda instada en contra de su asegurado, en vir-tud de las exclusiones por prestación de servicios profesio-nales y de salud consignadas en una póliza de Responsabi-lidad General Comercial (“Commercial General Liability”) expedida a favor del Sr. Angel J. Casiano Torres (señor Ca-siano) h/n/c City of Angels, Inc. (City of Angels o el Centro).
Este recurso nos brinda la oportunidad de expresarnos sobre el alcance de una cláusula de exclusión de servicios profesionales incluida en una póliza de Responsabilidad General Comercial. Por los fundamentos que elaboramos a continuación, revocamos la determinación del Tribunal de Apelaciones ya que procede aplicar a los hechos la cláusula de exclusión antes aludida.
r — i

Trasfondo procesal

La Sra. Evelyn Viruet Candelaria contrató con el señor Casiano en agosto de 2010 para la atención de su madre, la Sra. Delia Candelaria Rivera (señora Candelaria), en una institución dedicada al cuido de personas de edad avan-zada que operaba bajo el nombre de City of Angels. Con-forme lo acordado, se le proveería a la señora Candelaria el cuido, el aseo, la alimentación, el tratamiento médico y todo lo necesario para el bienestar de una persona en su estado de salud. La señora Candelaria, quien para enton-*275ces contaba con setenta y cinco años, estaba incapacitada y padecía de alzheimer. Debido a su condición, no se podía mover por sí misma y tenía que estar físicamente restrin-gida de forma constante y permanente.
En abril de 2012, como consecuencia de haber ingerido unos pedazos de plástico, la señora Candelaria sufrió una obstrucción intestinal que le provocó una grave intoxica-ción, deshidratación e infección intestinal, por lo que tuvo que ser hospitalizada. A raíz de estos eventos, las recurri-das(1) presentaron una Demanda sobre Daños y Perjuicios en contra de City of Angels, el señor Casiano, su esposa, la Sociedad Legal de Gananciales compuesta por ambos y Universal. Las recurridas adujeron que el señor Casiano y su empresa fueron negligentes al no brindar los servicios de cuidado adecuados y no estar pendientes en todo mo-mento del bienestar de la señora Candelaria, según acordado. Esto le permitió acceso al plástico que ingirió, a pesar de no poder moverse por sí sola.
Oportunamente, Universal presentó una Moción Solici-tando se Dicte Sentencia Sumaria Parcial en la que argu-mentó que la conducta que dio base a la demanda estaba comprendida entre las exclusiones de la póliza, ya que sur-gió como resultado de la prestación de servicios profesiona-les o de salud. Las recurridas se opusieron. Alegaron que su reclamación no se fundamenta en negligencia en el tra-tamiento médico, sino negligencia al no velar por la segu-ridad de la señora Candelaria.
Luego de evaluar las posiciones de ambas partes, el Tribunal de Primera Instancia declaró “no ha lugar” la solici-tud de Universal. Indicó que la exclusión de cubierta no aplicaba al caso, pues los daños reclamados no eran conse-cuencia de la prestación o el haber dejado de prestar ser-vicios médicos o profesionales, como argumentaba Universal. Concluyó que la Demanda está sustentada, más *276bien, en negligencia por la falta de cuidados a la señora Candelaria.
El Tribunal de Apelaciones declinó examinar la determi-nación del Tribunal de Primera Instancia, cónsono con la discreción que posee en virtud de la Regla 52.1 de Procedi-miento Civil, 32 LPRAAp. V. Universal acudió, entonces, ante este Foro y oportunamente acordamos expedir el re-curso de certiorari que nos ocupa.(2) Contando con la posi-ción de las partes, procedemos a resolver la cuestión planteada. Es decir, si conforme a las exclusiones conteni-das en la póliza expedida por Universal, existe cubierta para los eventos consignados en la Demanda.
{ — H HH

Póliza de seguro

La póliza en cuestión es de Responsabilidad General Co-mercial y se expidió bajo la clasificación de facilidades de cuidado de salud —hogar para personas de edad avanza-da— (“Health Care Facilities — Homes for the Aged”). Esta provee cubierta para aquellas reclamaciones en las que el asegurado tiene la obligación legal de responder por daños físicos y a la propiedad, causados a un tercero, debido a un incidente (“occurrence”) que tenga lugar en los predios asegurados. Forma CG0001 (12-07), Sec. I(l)(a) y (b), Ap. 94. “Occurrence” se define en la póliza como un accidente. Id., Sec. V(13), Ap. 107. Se exceptúan de la cubierta todo tipo de servicios profesionales, incluso los servicios presta-dos por proveedores del cuidado de la salud.
Así pues, en la Declaración de Renovación se señalan como exceptuados los servicios profesionales designados y cualquier servicio profesional de todo tipo o naturaleza.(3) Aunque la póliza contiene una exclusión particular para *277los servicios profesionales designados, no se incluyó una descripción en la parte del formulario provista para ello. Simplemente se indica que el seguro no cubre daños oca-sionados por la prestación o por dejar de prestar cualquier servicio profesional. Forma CG2116 (07-98).(4)
De otra parte, en la Declaración de Renovación, ha-ciendo referencia a la Forma CG2244 (10-93), se indica que se excluyen de la cubierta los servicios suministrados por proveedores de cuidado de salud (hogar para personas de edad avanzada).(5) En la misma se completa el endoso específico de exclusión de los servicios prestados por prove-edores de salud, donde se detallan en concreto aquellas actividades que quedan fuera de la cubierta. El endoso se limita a las tareas siguientes:
1. Prestar o dejar de prestar:
a. Servicios médicos, quirúrgicos, dentales, radiográficos o de enfermería, tratamiento, consejo o instrucción o relaciona-dos a proveer comidas o bebidas.
b. Cualquier servicio terapéutico, tratamiento, consejo o instrucción.
c. Cualquier servicio, tratamiento, consejo o instrucción con el propósito de mejorar la apariencia o la piel, remoción de cabello o remplazo o cuidado personal.
2. Proveer o administrar drogas o productos o instrumentos médicos, dentales o quirúrgicos.
3. Manejar o tratar cadáveres, incluyendo autopsias, donación de órganos u otros procedimientos.(6)
*278HH h-H l-H

Derecho aplicable

A. Contrato de seguro
 A través del contrato de seguro se transfiere a una aseguradora el impacto económico producto de ciertos ries-gos en el ámbito personal o comercial a cambio del pago de una prima. Natal Cruz v. Santiago Negrón et al., 188 DPR 564 (2013); Maderas Tratadas v. Sun Alliance et al., 185 DPR 880 (2012); S.L.G. Francis-Acevedo v. SIMED, 176 DPR 372 (2009). Reiteradamente, hemos reconocido la im-portancia que reviste este mecanismo en nuestro entorno social y mercantil, lo que ha impulsado su reglamentación extensa por parte del Estado. Maderas Tratadas v. Sun Alliance et al., supra; S.L.G. Ortiz-Alvarado v. Great American, 182 DPR 48 (2011); Jiménez López et al. v. SIMED, 180 DPR 1 (2010).
Se ha descrito que el seguro es “aquel por el cual una persona se obliga a indemnizar a otra o a pagarle o a proveerle un beneficio específico o determinable si se produce un suceso incierto previsto en el mismo. 26 LPRA see. 102”. Natal Cruz v. Santiago Negrón et al., supra, pág. 576. De este modo se transfieren los riesgos cubiertos por la póliza a cambio de una prima. Maderas Tratadas v. Sun Alliance et al., supra, pág. 897; Monteagudo Pérez v. E.L.A., 172 DPR 12 (2007); Coop. Ahorro y Créd. Oriental v. S.L.G., 158 DPR 714 (2003). Por lo tanto, a través de ese *279pacto se forja una relación contractual entre las partes que adviene ley entre ellos. Natal Cruz v. Santiago Negrón et al., supra; Maderas Tratadas v. Sun Alliance et al., supra; S.L.G. Ortiz-Alvarado v. Great American, supra; Jiménez López et al. v. SIMED, supra. La póliza es el documento donde se consignan los términos que rigen un contrato de seguro.
El propio Código de Seguros de Puerto Rico, 26 LPRA sec. 101 et seq., establece la siguiente norma de hermenéutica para las cláusulas de una póliza de seguro: “Todo contrato de seguro deberá interpretarse globalmente, a base del conjunto total de sus términos y condiciones, según se expresen en la póliza y según se hayan ampliado, extendido, o modificado [...]”. Art. 11.250 (26 LPRA see. 1125). Véanse, además: Natal Cruz v. Santiago Negrón et al., supra; Maderas Tratadas v. Sun Alliance et al., supra; Jiménez López et al. v. SIMED, supra; Echandi Otero v. Stewart Title, 174 DPR 355 (2008). Las cláusulas de exclusión limitan la cubierta provista por un seguro al exceptuar determinados eventos, riesgos o peligros. Generalmente son desfavorecidas, por lo que se deben interpretar restrictivamente en contra del asegurador. De este modo, se impulsa la finalidad primordial del seguro, esto es, proteger al asegurado. íd. No obstante, si los términos de las cláusulas de exclusión son claros y aplican a una situación determinada, no podrá responsabilizarse a la aseguradora por aquellos riesgos expresamente exceptuados. Id.
El seguro de responsabilidad civil o pública, como es el caso del seguro de Responsabilidad Comercial General, protege al asegurado ante un tercero que ha sufrido daños por su causa. Integrand Assurance v. CODECO et al., 185 DPR 146 (2012). “[E]l asegurador se compromete, conforme a las condiciones estipuladas en el contrato, a indemnizar a un tercero por aquellos daños y peijuicios que le ha causado el asegurado”. Maderas Tratadas v. Sun Alliance et al., supra, pág. 900.
*280Existe otra categoría de pólizas, denominadas de “Responsabilidad Profesional”, que protegen al asegurado “contra la responsabilidad legal de éste por los daños o lesiones causadas a terceras personas como consecuencia del rendimiento negligente de sus servicios profesionales”. Díaz Ayala et al. v. E.L.A., 153 DPR 675, 690 (2001). Como regla general, las pólizas de responsabilidad pública comercial no cubren reclamaciones basadas en servicios profesionales. Véanse: B.R. Ostrager y T.R. Newman, Handbook on Insurance Coverage Disputes, 10ma ed., Nueva York, Aspen Law & Business, 2000, Sec. 7.02[b] [6], pág. 319; S.T. Devenney y G. Bundschuh, Is the Line Blurring between General and Professional Liability'?, 29 Constr. Law. 15 (Spring, 2009). Los riesgos concernientes a estos servicios típicamente se atienden a través de seguros de responsabilidad profesional. Tri-Etch, Inc. v. Cincinnati Ins. Co., 909 N.E.2d 997, 1002 (Ind. Sp. Ct. 2009). Véase, además, 4 New Appleman on Insurance Law Library Edition Sec. 25.01[1], págs. 25-6 y 25-7 (Rel. 11/9/2014).
En el campo de seguros, en ocasiones resulta difícil dis-tinguir entre una reclamación civil basada en negligencia y una asentada en responsabilidad profesional, a fin de de-terminar si una póliza cubre los daños. La clave está en determinar si la causa de acción surge como resultado de una conducta u omisión asociada con la prestación de ser-vicios profesionales.
B. Servicios profesionales
En aquellos casos en que la póliza no incluye una definición del término “servicios profesionales” se utiliza su acepción legal. En el contexto de cláusulas de exclusión en materia de seguros, se ha resuelto que un servicio profesional conlleva una vocación, llamado, ocupación o empleo que supone, además, algún tipo de conocimiento, labor o destreza especializada. Asimismo, las habilidades que requiere un servicio profesional son predominantemente in-*281telectuales o mentales, no físicas o manuales. Am. Econ. Ins. Co. v. Jackson, 476 F.3d 620 (8vo Cir. 2007); Hurst-Rosche Engineers, Inc. v. Commercial Union Ins. Co., 51 F.3d 1336 (7mo Cir. 1995); David Lerner Assoc., Inc. v. Phila. Indem. Ins. Co., 934 F.Supp.2d 533 (E.D. N.Y. 2013); Neighborhood Housing Services v. Turner-Ridley, 742 F.Supp.2d 964 (N.D. Ind. 2010).
El término “profesional” implica forzosamente el uso de discernimiento, según criterios inculcados mediante estu-dios o a base de algún conocimiento especializado. Penn Star Ins. Co. v. Real Estate Consulting Specialists, Inc., 1 F.Supp.3d 1168 (D.Mont.2014). En otras palabras, un ser-vicio profesional depende de si la persona actúa empleando el ingenio y adiestramiento especial propio de un profesional. David Lerner Assoc., Inc. v. Phila. Indem. Ins. Co., supra. A base de lo anterior, quedan excluidas las ac-tividades que envuelven simplemente tareas físicas, ma-nuales o clericales. Neighborhood Housing Services v. Turner-Ridley, supra. De igual forma, resultan insuficientes las alegaciones de mera negligencia. Penn Star Ins. Co. v. Real Estate Consulting Specialists, Inc., supra. Véase, además, Hartford Cas. Ins. Co. v. New Hope Healthcare, Inc., 803 F.Supp.2d 339 (E.D. Pa. 2011).
Por último, es importante señalar que la exclusión de servicios profesionales no se limita a las profesiones tradi-cionales tales como abogados, médicos, arquitectos e ingenieros. David Lerner Assoc., Inc. v. Phila. Indem. Ins. Co., supra.
C. Regulación de establecimientos para el cuidado de per-sonas de edad avanzada
La vulnerabilidad del componente social de la tercera edad ha llevado al Estado a promulgar la Carta de Derechos de la Persona de Edad Avanzada mediante la cual se reconocen, como cuestión de política pública, ciertos derechos dirigidos a garantizar a esta población unos servicios y *282beneficios que le ayuden a enfrentar las estrecheces econó-micas y demás problemas asociados con la vejez.(7) A tenor con este interés social, las instituciones dedicadas al cui-dado de personas de edad avanzada en Puerto Rico se en-cuentran reguladas muy de cerca por el Departamento de la Familia para asegurar que el servicio brindado sea ade-cuado y acorde con la legislación y reglamentación aplicables. A esos efectos, la Ley de Establecimientos para Personas de Edad Avanzada,(8) y el Reglamento para el Li-cénciamiento y Supervisión de Establecimientos para el Cuidado de Personas de Edad Avanzada(9) implantan las normas y los requisitos necesarios para obtener y mantener la licencia que permita operar este tipo de establecimiento. Entre las condiciones impuestas se le exige tanto a los due-ños, encargados, administradores, directores y supervisores de la empresa, así como al personal que trabaja en el lugar o a los que prestan servicios, que obtengan un Certificado de Capacitación para el Desarrollo de Competencias en el Cui-dado de Personas de Edad Avanzada(10) Igualmente, se les *283exige mantenerse constantemente adiestrados a través de cursos de educación continua, los que deben tomar cada año.(11) El Departamento de la Familia tiene, además, la res-ponsabilidad de velar que estos establecimientos operen de acuerdo con las normas vigentes aplicables.(12)
D. Sentencia sumaria
La sentencia sumaria ofrece una alternativa ágil y eficaz para resolver de manera parcial o total las reclamaciones pendientes ante el tribunal. Meléndez González et al. v. M. Cuebas, 193 DPR 100 (2015); Oriental Bank v. Perapi et al., 192 DPR 7 (2014). La Regla 36.3 de Procedimiento Civil, 32 LPRAAp. V, establece el mecanismo aplicable al proceso de sentencia sumaria. Se exige, como requisito esencial, la ausencia de una controversia real y sustancial sobre algún hecho esencial y pertinente, y que, como cuestión de derecho, proceda dictar sentencia según solicitada. Id. “Consecuentemente, se permite disponer de asuntos pendientes ante el foro judicial sin necesi-*284dad de celebrar un juicio, ya que únicamente resta aplicar el derecho a los hechos no controvertidos”. SLG Zapata-Rivera v. J.F. Montalvo, 189 DPR 414, 430 (2013).
> HH
Los hechos esenciales que dan base a la demanda en este caso no están en controversia. La señora Candelaria, de setenta y cinco años, era paciente de alzheimer. No te-nía movilidad por cuenta propia y requería estar física-mente restringida de forma constante y permanente. De otra parte, el acuerdo con el Centro exigía cuidados rela-cionados a su aseo, alimentación, tratamiento médico y todo aquello que fuese necesario para asegurar su bienestar. Sin embargo, mientras residía en el Centro de-nominado City of Angels, de alguna manera logró ingerir pedazos de plástico, lo que le ocasionó severos daños gastrointestinales. Por consiguiente, las alegaciones giran en torno a la supuesta deficiencia en el cuidado brindado a la señora Candelaria durante su estadía en City of Angels, lo cual le permitió acceso a estos objetos. Las recurridas aducen que no se le vigiló o cuidó adecuadamente, conside-rando su condición de salud. Universal plantea que son dos las cláusulas de exclusión que le relevan de la cubierta en este caso, a saber: servicios brindados por proveedores de cuidado de salud y servicios profesionales.
En lo concerniente a la exclusión de servicios brindados por proveedores de cuidado de salud, concluimos que esta no aplica a los hechos, según constan en autos. No se debe interpretar esta disposición como que abarca todo tipo de servicio provisto por el Centro meramente porque se le de-signó como proveedor de salud en la póliza. Para poder identificar la conducta específica comprendida en esta ex-clusión, es menester remitirnos a la Forma CG2244 (10-93). Al examinar este documento, notamos que lo que allí *285se detalla con precisión son actividades vinculadas de al-guna manera con tratamiento médico o ramas asociadas a la salud, aspecto físico y alimentación. A pesar de que las alegaciones en este caso giran en torno a daños ocasiona-dos por supuesta deficiencia en servicios que City of Angels venía obligado a proveer a la señora Candelaria, en ningún momento se ha establecido que estos servicios son de natu-raleza médica o conciernen a su aspecto físico o a su ali-mentación, según requiere la Forma CG2244 (10-93).
Procedemos entonces a examinar la otra exclusión ob-jeto de debate en este recurso según designada en la Forma CG2116 (07-98). A pesar de que las partes difieren en cuanto a si esta cláusula aplica a los eventos antes des-critos, sus términos son categóricos al exceptuar todo tipo de servicios profesionales.
En apoyo a su posición, Universal argumenta que el cuido de personas de edad avanzada conlleva un trato particular especializado que lo ubica dentro del ámbito de ser-vicios profesionales exceptuados de cubierta. Por su lado, las recurridas sostienen que no aplica la exclusión por tra-tarse de una mera negligencia en el cuidado de la señora Candelaria, que en nada implica la prestación de servicios profesionales.
La función primordial de un Centro como City of Angels es velar por el bienestar y la seguridad de las personas de edad avanzada que tiene a su cargo. Dada la naturaleza de este tipo de establecimiento, se le requiere a la entidad brindar cuidados y atenciones especiales a los residentes. Estos servicios, inherentes al quehacer propio de la em-presa, necesariamente conllevan conocimientos y destrezas particulares para que se pueda atender adecuadamente a esta población. Así lo concibe, igualmente, nuestro ordena-miento y es por ello que el Estado reglamenta estos lugares de manera rigurosa. En el caso particular de la señora Candelaria, se acentúa aún más la necesidad de cuidados *286diestros debido a que ésta estaba incapacitada y tenía un diagnóstico de alzheimer, lo que conlleva serias limitacio-nes físicas y mentales.
A base de lo discutido anteriormente, entendemos que la negligencia señalada en la Demanda está cimentada en la omisión de servicios especializados que el Centro venía obli-gado a proveer a la señora Candelaria. Esta obligación im-plica, necesariamente, limitar todo riesgo potencial de daño a través de una supervisión profesional adecuada. Para efectos de la señora Candelaria, se incumplió con el deber de velar por su bienestar y seguridad, función que, bajo las circunstancias particulares de este caso, cualifica como ser-vicios profesionales.
Por consiguiente, y por los fundamentos antes expresa-dos, concluimos que la demanda invoca una violación a de-beres profesionales. La reclamación surge debido a que el Centro no prestó los servicios especializados requeridos por la condición de la señora Candelaria. Esta omisión queda, por lo tanto, fuera de la cubierta brindada en la póliza ex-pedida por Universal en función de la exclusión de servicios profesionales. Para efectos de este caso, el riesgo del cual se protege a los asegurados a través de la póliza en cuestión comprende únicamente aquellos daños que ocurran como consecuencia de una conducta negligente del personal del Centro, pero que suijan de actos u omisiones independientes a los servicios profesionales de cuido y supervisión que la empresa viene obligada a brindar a los residentes de City of Angels.
En resumen, una cláusula de exclusión de servicios profesionales contenida en una póliza de Responsabilidad General Comercial excluye la cubierta de aquellos incidentes suscitados en el proceso de ofrecer o dejar de proveer los servicios de supervisión y atención necesaria a individuos ubicados o instalados en establecimientos de cuido para personas de edad avanzada porque éstos constituyen servicios profesionales.
*287V
Por todo lo anterior, se revoca la Resolución del Tribunal de Apelaciones y se dicta sentencia sumaria parcial a favor de Universal. Se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos res-pecto a las otras partes en el litigio.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió sin opinión escrita. La Jueza Asociada Oronoz Rodrí-guez disintió sin opinión escrita. La Jueza Presidenta Se-ñora Fiol Matta no intervino. El Juez Asociado Señor Estrella Martínez no interviene.

 La Sra. Delia Candelaria Rivera y sus dos hijas, Evelyn y Maritza Viruet Candelaria.


 Véase Resolución emitida el 27 de junio de 2014.


s) La póliza dispone lo siguiente:
*277“EXCLUSION — DESIGNATED PROFESSIONAL SERVICES. ANY PROFESSIONAL SERVICES OF ANY KIND OR NATURE”. Forma CG2116 (11-85), Apén-dice, pág. 83.


 Sobre este particular, la póliza provee lo siguiente:
“EXCLUSION — DESIGNATED PROFESSIONAL SERVICES
“This insurance does not apply to “bodily injury’, ‘property damage’ or ‘personal and advertising injury’ due to the rendering or failure to render any professional service”. (Énfasis suplido). Forma CG2116 (07-98), íd., pág. 110.


 A esos efectos, la Forma CG2244 (10-93) dispone como sigue:
“EXCLUSION — SERVICES FURNISHED BY HEALTH CARE PROVIDERS. HOME FOR THE AGED”. íd., pág. 84.


 La exclusión se define de la siguiente manera:
“EXCLUSION — SERVICES FURNISHED BY HEALTH CARE PROVIDERS
*278“With, respect to any operation shown in the Schedule, this Insurance does not apply to bodily injur/, ‘property damage’, ‘personal injur/ or ‘advertising injur/ arising out of:
“1. The rendering or failure to render:
“a. Medical, surgical, dental, x-ray or nursing service, treatment, advice or instruction, or the related furnishing of food or beverages;
“b. Any health or therapeutic service, treatment, advice or instruction; or
“c. Any service, treatment, advice or instruction for the purpose of appearance or skin enhancement, hair removal or replacement or personal grooming”. Forma CG2244 (10-93), id., pág. 91.


 Ley Núm. 121 de 12 de julio de 1986, según enmendada, 8 LPRA see. 341 et seq.


 Ley Núm. 94 de 22 de junio de 1977, según enmendada, 8 LPRA see. 351 et seq. (Ley Núm. 94).


 Reglamento Núm. 7349 del Departamento de la Familia de 7 de mayo de 2007 (Reglamento Núm. 7349).


 Las competencias básicas del Certificado incluyen, aunque no se limitan, a lo siguiente:
“(1) Valorar el envejecimiento como un proceso normal dentro del ciclo de vida y ofrecer servicios a las personas de edad avanzada, libre de prejuicios y estereotipos.
“(2) Poseer conocimientos relevantes sobre el cuidado y atención que garanticen la prestación de servicios adecuados a las personas de edad avanzada.
“(3) Reconocer el rol como proveedor de servicios en la atención y cuidados a las personas de edad avanzada. Aplicar los conceptos medulares en [el] cuidado de la persona de edad avanzada adquiridos en la identificación y solución de problemas y situaciones que limiten la funcionalidad óptima de las personas de edad avanzada, en los aspectos físicos, sociales y psicológicos.
“(4) Desarrollar los conocimientos y las destrezas necesarias para la identifica-ción de necesidades y la solución de problemas y situaciones que limiten la calidad de vida de las personas de edad avanzada.
“(5) Valorar el desarrollo de un plan de intervención a nivel individual y grupal para la prestación de servicios a la persona de edad avanzada”. Art. 7(c) de la Ley Núm. 94, supra, según enmendada.


 Sobre este particular, la Sección 7.2 del Artículo VII del Reglamento Núm. 7349 dispone lo siguiente:
“a. Todo el personal de un establecimiento debe tomar anualmente curso, semi-nario, taller, en diferentes áreas de cuido de personas de edad avanzada. Estos pre-sentarán evidencia de los mismos, los cuales incluyan entre otros, capacitación en el área de salud, cuidado, alimentación, recreación, socialización, seguridad, otros. [...]
“b. Los temas de los cursos o seminarios, talleres, adiestramientos de capacita-ción para el cumplimiento de estos requisitos incluirán, entre otros:
“1. Sensibilidad en el cuidado de personas de edad avanzada.
“2. Características y necesidades físicas, emocionales y sociales de la persona de edad avanzada.
“3. Conocimientos y manejos de las enfermedades comunes de la persona de edad avanzada.
“4. Nutrición, alimentación, manipulación y preparación de alimentos para la persona de edad avanzada.
“5. Salud e higiene de la persona de edad avanzada.
“6. Abuso y negligencia en la persona de edad avanzada.
“7. Recreación y ocupación para la persona de edad avanzada.
“8. Técnicas de desalojo en caso de emergencia en los establecimientos de la persona de edad avanzada.
“9. Otros”.


 Véase Art. 6 de la Ley Núm. 94, supra, según enmendada por la Ley Núm. 152-2003.